per CURIAM:
El abogado Vicente Hita Giordani fue admi-tido a la práctica de la profesión legal el 20 de abril de 1979 y al ejercicio del notariado el 2 de mayo de 1979. El 31 de mayo de 1984 cesó voluntariamente en el ejercicio del notariado. El 20 de abril de 1984 fue convicto por el Tribunal de Distrito Federal para el Distrito Este de Nueva York, por violación a la Sec. 844(a) de 21 U.S.C.(1)
Este delito', por el que fue convicto el abogado Hita Gior-dani, implica depravación moral. De acuerdo con la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), el poder inherente de este Tribunal y su jurisprudencia, una vez pre-sentada una copia certificada de la sentencia procede su sepa-ración inmediata del ejercicio de la abogacía. In re Gutiérrez Díaz, 117 D.P.R. 92 (1986), y casos allí citados.
Habiéndose remitido por el Procurador General a este Tribunal copia certificada de la sentencia dictada por el Tribunal de Distrito Federal para el Distrito Este de Nueva York, se decreta la separación inmediata del ejercicio de la abogacía de Vicente Hita Giordani, y se ordena que su nombre sea borrado del registro de abogados autorizados para ejercer la profesión en esta jurisdicción.

Se dictará sentencia de conformidad con lo antes expuesto.

El Juez Presidente Señor Pons Núñez no participó.

(1)“Sec. §44. Penalty for sim/ple possession; conditional discharge and expunging of records for first offense
“(a) It shall be unlawful for any person knowingly or intentionally to possess a controlled substance unless such substance was obtained directly, or pursuant to a valid prescription or order, from a practitioner, while acting in the course of his professional practice, or except as otherwise authorized by this subchapter or subchapter II of this chapter. Any person who violates this subsection shall be sentenced to a term of imprisonment of not more than one year, a fine of not more than $5,000, or both, except that if he commits such offense after a prior conviction or convictions under this subsection have become final, he shall be sentenced to a term of imprisonment of not more than 2 years, a fine of not more than $10,000 [,] or both.”